Citation Nr: 1805334	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  17-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the Veteran's claims is now with the RO in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2016 VA treatment record, the Veteran was noted to continue to see a civilian primary care physician for the primary care and medications.  With the exception of two treatment notes dated in June 2012, complete private treatment records regarding the Veteran have not been obtained and associated with the claims file.  As such, on remand, the Veteran should be requested to identify all relevant private treatment providers and provide either records regarding his treatment from these providers or authorization for VA to obtain the records on his behalf.  See 38 C.F.R. § 3.159.

Review of the claims file reveals that the Veteran receives continuous treatment from VA.  Thus, on remand, attempts must be made to obtain VA treatment records dated since January 2017.  See id.

In a January 2017 VA treatment record, the Veteran was noted to have been seen at TRIWEST - Guadalupe Ear, Nose and Throat in November 2016.  He was seen for followup visits to go over computed tomography (CT) results for sudden left sided hearing loss after noise exposure.  The VA treatment note indicates that the Veteran's left ear hearing loss was mostly sensorineural and that damage was secondary to acoustic trauma.  The records were noted to be uploaded into VISTA Imaging.

In another January 2017 VA treatment note, documentation was reported to have been received from Central Texas Hearing Center, dated in December 2016.  The Veteran was seen for hearing evaluation and hearing aid consultation.  It was reported that testing of the pure tone thresholds revealed a mild-to-moderate high frequency hearing loss from 2000 to 8000 Hz in the right ear and mild-to-severe hearing loss in the left ear.  Word recognition tests yielded a score of 72 percent in both ears.  Another VA note indicates that documents were scanned into VISTA Imaging.  

The results of these hearing evaluations are relevant to the issues currently on appeal and the Board does not have access to VISTA Imaging.  Therefore, the claims must be remanded for all appropriate actions to be taken to obtain and associate these records with the claims file.  See id

The Veteran was afforded a VA medical examination regarding bilateral hearing loss in March 2016.  Audiological testing revealed a hearing loss disability for VA purposes in the left ear.  The examiner offered a negative nexus opinion with the rationale that hearing was normal upon examination at entrance and separation from service and there was no evidence of standard threshold shift.

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the examiner did not comment upon the significance of the Veteran's service in the artillery.  As such, the Board finds the opinion to be inadequate and the claim will be remanded to afford the Veteran another VA medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The examination report of the March 2016 VA examination indicates that the Veteran did not report recurrent tinnitus.  In the Veteran's Substantive Appeal on a VA Form 9, dated in March 2017, it was noted that the Veteran answered the audiologist's question regarding tinnitus as applicable that day instead of on average.  As such another opinion should be obtained on remand.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify all relevant private treatment providers.  After obtaining any necessary authorization, request any reported records.  All attempts to obtain additional identified records must be noted in the claims file.

2.  Obtain and associate with the claims file all VA treatment records regarding the Veteran dated since January 2017.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Attempt to associate with the claims file treatment notes from TRIWEST - Guadalupe Ear, Nose and Throat and Central Texas Hearing Center, reportedly scanned into VISTA, as identified in VA notes dated in January 2017.  All actions taken to obtain and associate these records with the claims file must be noted in the claims file.

4.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any bilateral hearing loss and/or tinnitus found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss and/or tinnitus found to be present was incurred in or aggravated by service?

The examiner should comment upon the Veteran's service in the artillery and the prior examinations of record.

A complete rationale must be provided for any opinion offered.  If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

5.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


